DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is being considered by the examiner.
	Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 37 CFR 1.71(a)-(c):
(a)	The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. 

(b)	The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.  It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable.  The best mode contemplated by the inventor of carrying out his invention must be set forth.

(c)	In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

The specification is objected to under 37 CFR 1.71, because failing to provide an adequate written description of the invention.  The specification fails to provide “the plurality of arms, the first plate, and the second plate define an elongated cylindrical enclosure as claimed in claim 2.  Applicant simply mention in [005] in the specification.  
Due to the plurality of arms of the present invention, the container can only be describe as “octagonal prism” due to the shape of the top plate being a octagon shape top plate, similar as shown in Figure 3.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to provide The specification fails to provide “the plurality of arms, the first plate, and the second plate define an elongated cylindrical enclosure as claimed in claim 2.  Applicant simply mention in [005] in the specification.  However, according to the definition of the phrase 
Due to the plurality of arms of the present invention, the container can only be describe as “octagonal prism” due to the shape of the top plate being a octagon shape top plate, similar as shown in Figure 3.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 5, applicant recites the phrases “...substantially...” which is a relative term which render the claims indefinite. The term "substantially" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claim 9-10, applicant recites “the gap between two adjacent arms of the plurality arms is dimensioned to receive a portable device and the portable device is one of a portable computing device or a tablet computer device.   Which the claims are indefinite because it is not clear whether claim 9-10 are drawn to the sub-combination combination of a protective carrier and a portable electronic device.  This is because while some portion of the claim indicate that what is claimed is the sub-combination, other portions of the claim indicate that what is claimed is the combination (please notes that claim 10 further requires the specific portable electronic device being a portable computing device or a tablet computing device).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the portable electronic device as claimed in claim 9 and the more specific a portable computing device or a tablet computing device as claimed in claim 10 are presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Clarification of the scope of claims are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sortwell (5,897,012).

As to claim 5, Sortwell further discloses in the extended condition the first plate and the second plate are substantially perpendicular to the plurality of arms (as shown in figure 2, in the extended condition, the top plate and bottom plate are substantially perpendicular to the plurality of arms).
As to claim 6, Sortwell further discloses the plurality of arms (30a, 30b, 30c, 30d) further comprising: a first segment and a second segment pivotally coupled at first end thereof with a second end of the first segment pivotally coupled to the first plate and a second end of the second segment pivotally coupled to the second plate (as shown in Figure 7, each of the plurality of arms having first upper segment and second lower segment that pivotally coupled to the top plate and bottom plate and the first segment and second segment also attached to each other).

As to claim 8, Sortwell further discloses the pivot pin securing at least one of the plurality of arms to each of the first plate and the second plate are removable (the conventional strap hinge have the pivot pin removable).  
As to claims 9-10, as best understand, Sortwell as shown in Figure 10 further shows a gap form between the two arms in the collapsible state, which the gap is define by the thickness of the midspan hinge 32, the gap as taught by Sortwell is capable of holding a portable electronic device, such as a cellphone or tablet (not claimed). 
Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weder (5,752,649).
As to claim 1, Weder discloses a protective carrier (10), comprising: a collapsible protective frame (10), having a first plate (upper frame 12) and a second plate (bottom frame 14) carried between a plurality of arms (20) pivotally attached between each of the first plate and the second plate (hinge at top 24 and bottom hinge 28), the plurality of arms selectively extensible to position the collapsible protective frame between an extended condition (extended condition as shown in Figure 1) and a collapsed condition (collapsed condition as shown in Figure 4), wherein in the collapsed condition, the first plate, the second plate, and the plurality of arms define a protective cage about an interior compartment (as shown in Figure 4 as the carrier in a collapsed condition, a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sortwell (5,897,012) in view of House (204,045).
As to claims 7-8, if applicant does not agree that conventional strap pin having a pivot pin that is removable.  House discloses a hinge commonly known as “strap hinges” (page 1, first column), the strap hinges comprises pin or pivot which unites the straps as shown in Figure 3 (page 1, column 1, last 5 lines) and the strap are united together and securing the pivot-pin in place in order to secure the hinge (page 1, .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weder (5,752,649).
As to claim 2, Weder further discloses in the extended condition, the plurality of arms (20), the first plate (12), and the second plate (14) define an elongate hexagonal shape enclosure (similar embodiment shows the elongated hexagonal shape).  However, Weder does not disclose the carrier in form with elongated cylindrical.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the package of Weder so the shape of the container in the extended condition can have more arms in order to provide as near cylindrical shape because the selection of the specific  shape such as the distance as disclosed by Weber or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific distance as claimed solves any particular problem or yields any unexpected results.  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Weder (5,752,649) in view of Murdoch (5,881,580).
As to claims 3-4, Weder does not disclose the collapsible carrier comprising: a bag having at least one sidewall defining an interior carriage space, an opening to the 
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736